In the United States Court of Federal Claims
                                           No.11-0003V
                                     Filed: December 2, 2013
                                        Not to be Published

****************************
MELISSA ALTMEYER,                      *
legal representative of a minor child, *
MADELYN ALTMEYER,                      *
                                       *               Autism; Attorneys’ Fees and Costs
                     Petitioner,       *
                                       *
             v.                        *
                                       *
SECRETARY OF HEALTH AND                *
HUMAN SERVICES                         *
                                       *
                     Respondent.       *
                                       *
****************************

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On November 27, 2013, the parties filed a Stipulation of Facts Concerning
Attorneys’ Fees and Costs. After informal discussions, the parties have agreed on
$13,776.42 in attorneys’ fees and costs. In compliance with Vaccine General Order #9,
petitioner’s counsel filed a statement on October 1, 2013 indicating petitioner personally
incurred no costs that are compensable under § 15 (e)(1).

        The request for attorneys’ fees and costs is granted. Petitioner is awarded
reasonable attorneys’ fees and costs pursuant to §§ 15(b) and (e)(1), as I find that the
petition was brought in good faith and upon a reasonable basis, and the amounts
requested are reasonable and appropriate.



1
   Because this unpublished decision contains a reasoned explanation for the action in this case,
I intend to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule
18(b), a party has 14 days to identify and move to redact medical or other information, that
satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
I agree that the identified material fits within the requirements of that provision, I will redact such
material from public access.


                                                  1
       Pursuant to §15(e), I hereby award a lump sum of $13,776.422 to be paid in
the form of a check payable jointly to the petitioner and petitioner’s counsel,
Randall G. Knutson.

      In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the Clerk of the court shall enter
judgment in accordance herewith.3

IT IS SO ORDERED.


                                             s/Denise K. Vowell
                                             Denise K. Vowell
                                             Chief Special Master




2
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y, HHS, 924 F.2d 1029 (Fed. Cir.1991).
3
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. See Vaccine Rule 11(a).


                                                2